     Case 6:19-bk-10299-WJ         Doc 9 Filed 01/15/19 Entered 01/15/19 11:10:58                   Desc
                                    Main Document    Page 1 of 2

 1

 2

 3                                                                         FILED & ENTERED
 4
                                                                                 JAN 15 2019
 5
                                                                            CLERK U.S. BANKRUPTCY COURT
 6                                                                          Central District of California
                                                                            BY gooch      DEPUTY CLERK
 7

 8                                  UNITED STATES BANKRUPTCY COURT

 9                                    CENTRAL DISTRICT OF CALIFORNIA

10                                             RIVERSIDE DIVISION

11      In re:                                             Case No.: 6:19-bk-10299-WJ

12      SANDRA WILLSON,                                    CHAPTER 7

13                              Debtor.
                                                           ORDER DENYING APPLICATION TO
14                                                         WAIVE THE FILING FEE

15
                                                           Hearing Date:
16                                                         Date:    January 15, 2019
                                                           Time:    11:30 a.m.
17                                                         Crtrm.: 304

18

19
20               The debtor, Sandra Wilson, has filed an application to waive the filing fee in this case

21      (“Fee Waiver Application”). A hearing is scheduled for today at 11:30 a.m. regarding the Fee

22      Waiver Application. Unfortunately, due to the partial shutdown of the federal government, the

23      chief judge of this district called for (late yesterday) an emergency meeting of the Court’s

24      executive committee for today at 11:00 a.m. In addition, the Court already has another regularly

25      scheduled management meeting today at 12:00 p.m. Thus, in light of the emergency unplanned

26      meeting at 11:00 a.m., the Court will be unable to conduct a hearing today regarding the Fee

27      Waiver Application.

28




                                                          -1-
     Case 6:19-bk-10299-WJ        Doc 9 Filed 01/15/19 Entered 01/15/19 11:10:58                  Desc
                                   Main Document    Page 2 of 2

 1             Accordingly, the Court hereby ORDERS:

 2             1.      Pursuant to Rule 9013-1(j)(2) of the Local Bankruptcy Rules, the Court hereby

 3      takes off calendar the hearing regarding the Fee Waiver Application. No hearing shall occur. A

 4      copy of this order will be available to the debtor in courtroom 304 at 11:30 a.m. today.

 5             2.      The Fee Waiver Application is denied. In light of the assets disclosed in the case

 6      initiation documents (a home, several cars, a travel trailer, etc.), a waiver is not appropriate.

 7      IT IS SO ORDERED.

 8                                                        ###

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
        Date: January 15, 2019
27
28




                                                          -2-
